DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16-17, the claims recite “when the flow control component is in a second position”.  However, claim 15, from which these claims depend, already introduces a “second position” of the flow control component.  Therefore, it is unclear whether the limitation in claims 16-17 intends to refer to a different position (e.g., a “third position”), or whether it intends to refer to “the second position” so that it is the same second position as introduced in claim 15.  Accordingly, the claim is indefinite.
Regarding claim 17, the claim depends from claim 16.  Claim 17 recites “a third pathway”, which was introduced in claim 16.  Thus, it is unclear whether the limitation in claim 17 intends to refer to a different pathway (e.g., a “fourth pathway”), or whether it intends to refer to “the third pathway” so that it is the same pathway as introduced in claim 16.  Accordingly, the claim is indefinite.
Claims 18-19 are indefinite by virtue of their dependency on indefinite base claims 16-17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0296325 A1 to McLean (hereinafter “McLean”).
Regarding claim 1, McLean discloses (see abstract; Figs. 6-11B; and [0045]-[0078]) a flow diversion device (112) for controlling fluid flow in a delivery system to deploy a prosthetic heart valve device (see at least [0045] and Fig. 6), the flow diversion device comprising: a housing including: a plurality of channels (152a/b) that intersect at a junction (bifurcation of delivery lumen 160 and bifurcation of drain lumen 162 to fluid lines 152a/b, see Fig. 8A and [0057]), and a plurality of openings (as shown in Fig. 8A , the openings are closeable by the valves 164) of the plurality of channels in fluid communication with the junction (see Figs. 8A-B and [0053]-[0063]), wherein the plurality of openings includes a first opening (opening closeable by valve 164b at intersection of fluid flow line 152b and branch leading to drain lumen 162)) and a second opening (opening closeable by valve 164a at intersection of fluid flow line 152a and branch leading to drain lumen), a flow control component (valves 164) disposed at the junction and movable to selectively form a plurality of pathways including a first pathway (fluid flowing distally into fluid line 152b from delivery lumen 160) and a second pathway (fluid flowing distally into fluid line 152a from delivery lumen 160) for fluid communication via the plurality of channels between the plurality of openings based on a position of the flow control component (see Figs. 8A-B and [0053]-[0063]), wherein: when the flow control component is in a first position (Fig. 8A), the first pathway is formed to allow fluid flow through at least the first opening toward a first chamber  (144b) of the delivery system to cause deployment of the prosthetic heart valve device (see [0051]/[0059])), and when the flow control component is in a second position (Fig. 8B), the second pathway is formed to allow fluid flow through at least the second opening toward a second chamber (144a) of the delivery system to cause recapture of the prosthetic heart valve device (see [0052]/[0060]), and a handle (control assembly 122) operably coupled to the flow control component and movable to position the flow control component in at least either the first position and the second position to selectively allow fluid flow toward at least either the first chamber or the second chamber of the delivery system (see Fig. 6 and [0048]-[0049]). 
McLean further discloses (claim 2) wherein, when the flow control component is in the first position, a third pathway (fluid flow proximal out of channel 152a and then distal through drain lumen 162) is formed to drain fluid from the second chamber while the first pathway allows fluid flow toward the first chamber of the delivery system to collectively cause deployment of the prosthetic heart valve device (see Fig. 8A and [0059]); (claim 3) wherein, when the flow control component is in the second position, a fourth pathway (fluid flow proximal out of channel 152b and then distal through drain lumen 162) is formed to drain fluid from the first chamber while the second pathway allows fluid flow toward the second chamber of the delivery system to collectively cause recapture of the prosthetic heart valve device (see Fig. 8B and [0060]); (claim 4) wherein the housing further comprises: a third opening (opening closeable by valves 164b/a at the interface with the branch sections of delivery lumen 160) of the plurality of openings that forms an inlet of the first pathway when the flow control component is in the first position (see Fig. 8A and [0059]), and forms an inlet to the second pathway when the flow control component is in the second position (see Fig. 8B and [0060]); and a fourth opening (opening closeable by valves 164b/a at the interface with the branch sections of drain line 162) of the plurality of openings that forms an outlet of the first pathway when the flow control component is in the first position (Fig. 8A and [0059]), and forms an outlet of the second pathway when the flow control component is in the second position (Fig. 8B and [0060]); and (claim 5) a bracket structure (see [0046]) fully capable of receiving and holding an inflator device (fluid source 114) to the housing of the flow diversion device (see [0046], note also that this is  an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).

Regarding claim 15, McLean discloses (see abstract; Figs. 6-11B; and [0045]-[0078]) a system for delivering a prosthetic heart valve device into a heart of a patient (see at least [0045] and Fig. 6), the system comprising: an elongated catheter body (108) including a delivery control component (104) that is hydraulically driven to deploy and recapture the prosthetic heart valve device relative to the heart of the patient (see [0045]-[0046]) and Fig. 6), and a flow diversion device (112) including: a housing including a plurality of openings (as shown in Fig. 8A, the openings are closeable by the valves 164) of a plurality of channels that intersect at a junction (bifurcation of delivery lumen 160 and bifurcation of drain lumen 162 to fluid lines 152a/b, see Fig. 8A and [0057]), a flow control component (valves 164) disposed at the junction and movable to selectively form a plurality of pathways for fluid communication between the plurality of openings via the plurality of channels based on a position of the flow control component (see Figs. 8A-B and [0053]-[0063]), wherein: when the flow control component is in a first position (Fig. 8A), a first pathway (fluid flowing distally into fluid line 152b from delivery lumen 160) is formed to allow fluid flow through a first opening  (opening closeable by valve 164b at intersection of fluid flow line 152b and branch leading to drain lumen 162) of the plurality of openings to deploy the prosthetic heart valve device into the heart of the patient by filling a first chamber (144b) of the system (see [0051]/[0059]), and when the flow control component is in a second position (Fig. 8B), a second pathway (fluid flowing distally into fluid line 152a from delivery lumen 160) is formed to allow fluid flow through a second opening (opening closeable by valve 164a at intersection of fluid flow line 152a and branch leading to drain lumen) of the plurality of openings to recapture the prosthetic heart valve device from the heart of the patient by draining the first chamber of the system (see [0052]/[0060]), and a handle (control assembly 122) movable to change a position of the flow control component between the first position and the second position to select from among the plurality of pathways for fluid communication with the first chamber (see Fig. 6 and [0048]-[0049]). 
McLean further discloses (claim 16) wherein, when the flow control component is in a second position, a third pathway (fluid flow proximal out of channel 152a and then distal through drain lumen 162) is formed to allow fluid flow through a third opening (interface at valve 164a between channel 152a and branch leading to drain lumen 162) of the plurality of openings to deploy the prosthetic heart valve device into the heart of the patient by draining a second chamber (142a) of the system (see Fig. 8A and [0059]); (claim 17) when the flow control component is in a second position, a 

Regarding claim 20, McLean discloses (see abstract; Figs. 6-11B; and [0045]-[0078]) a flow diversion device (112) that controls fluid flow in a system configured to implant a medical device in a patient (see at least [0045] and Fig. 6), the flow diversion device comprising: a housing including a plurality of openings (as shown in Fig. 8A, the openings are closeable by the valves 164) of a plurality of channels (152a/b) that intersect at a junction (bifurcation of delivery lumen 160 and bifurcation of drain lumen 162 to fluid lines 152a/b, see Fig. 8A and [0057]); a flow control component (valves 164) disposed at the junction and movable to form one or more pathways (see below) for fluid communication between the plurality of openings based on a position of the flow control component (see Figs. 8A-B and [0053]-[0063]), wherein: when the flow control component is in a first position (Fig. 8A), a first pathway (fluid flowing distally into fluid line 152b from delivery lumen 160) is formed to allow fluid flow through a first opening (opening closeable by valve 164b at intersection of fluid flow line 152b and branch leading to drain lumen 162) of the plurality of openings toward a first chamber (144b) of the delivery control component to cause deployment of the medical device (see [0051]/[0059]); and when the flow control component is in a second position (Fig. 8B), a second pathway pathway (fluid flowing distally into fluid line 152a from delivery lumen 160) is formed to allow fluid flow through a second opening (opening closeable by valve 164a at intersection of fluid flow line 152a and branch leading to drain lumen) of the plurality of openings toward a second chamber (144a) to cause recapture of the medical device (see [0052]/[0060]); and a handle  (control assembly 122) operably coupled to the flow control component and movable to change the position of the flow control component between at least the first position and the second position to selectively form any of the plurality of pathways for fluid communication with at least the first and second chambers of the delivery control component (see Fig. 6-8A and [0048]-[0049] & [0053]-[0063]).

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 and 10, neither McLean nor any other prior art teaches the flow diversion device as claimed, wherein the device comprises a shaft that is either 1) longitudinally moveable to selectively form any of the plurality of pathways based on a longitudinal position of the shaft relative to a bore of the housing, or 2) rotatable to selectively form any of the pathways based on an angle of rotation of the shaft.  In other words, McLean does not teach that the shaft is either moveable or rotatable in order to selectively form the pathways – rather, valves are placed in the pathway and the configuration of the valve determines the pathway that is formed.  There is no apparent reason to modify McLean by replacing the valves with moveable or rotatable shafts to from the pathways.
Regarding claims 18-19, neither McLean nor any other prior art teaches the flow diversion device as claimed, wherein the device comprises a second chamber which is disposed in a handle of the catheter or in the delivery control component (aka, the manipulatable/actuatable part of the handle).  Rather, McLean’s second chamber is in the delivery portion of the device.  There is no apparent reason to modify McLean to place the second chamber in the handle.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached PTO-892 Notice of References cited for additional relevant prior art disclosing delivery devices using hydraulic mechanisms for moving the sheath to deliver the prosthesis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771